MEMORANDUM **
Ahmad Maiwand Masood, a native of Afghanistan and citizen of Germany, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the agency’s determination that Masood failed to demonstrate past persecution or a well-founded fear of future persecution on the basis of any harms he experienced in Germany. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004) (holding that discrimination petitioner experienced did not constitute past persecution). Accordingly, his claim for asylum fails. See id.
Because Masood was unable to meet his burden to demonstrate that he is eligible for asylum he necessarily fails to satisfy the more stringent standard for withholding of removal. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.